DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed September 30, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 8-15 are allowable over the prior art of record, because the prior art is silent to a  method of preparing an electrochemical cell, the method comprising: forming a silicon-containing negative electrode comprising: prelithiating a silicon-containing electroactive material with an amount of lithium to form a prelithiated electroactive material comprising a lithium silicide; 55P053340-US-NP wherein the amount of lithium is determined based on the following determined parameters of the electrochemical cell: (i) a positive electrode areal capacity; (ii) a negative electrode capacity to a positive electrode capacity for lithium (N/P) ratio of the electrochemical cell; (iii) a first cycle capacity loss of the electrochemical cell; and (iv) a state of charge of the silicon-containing negative electrode.
The prior art, such as Petricci et al. U.S. Pub. 2019/0165418, teaches an  electrochemical cell (lithium batteries; [0018]), comprising: a negative electrode comprising a first electroactive material comprising a lithium silicide (lithium silicide, Li4.4Si; [0104]), wherein lithium is present in the prelithiated electroactive material in an amount corresponding to greater than or equal to about 10% of a state of charge of the negative electrode (high Li/Si ratios, 4 times lithium than silicon; [0104]); and a positive electrode comprising a second electroactive material (LiCoO2; LiMn2O4; [0108]).   However, the reference does not teach or suggest: the amount of lithium is determined based on the following determined parameters of the electrochemical cell: (i) a positive electrode areal capacity; (ii) a negative electrode capacity to a positive electrode capacity for lithium (N/P) ratio of the electrochemical cell; (iii) a first cycle capacity loss of the electrochemical cell; and (iv) a state of charge of the silicon-containing negative electrode.

Claims 16-20 are allowable over the prior art of record, because the prior art is silent to a  method of preparing an electrochemical cell capable of operating in a designated operating voltage, the method comprising: (a) determining an amount of lithium to prelithiate a silicon-containing electroactive material for forming a silicon-containing negative electrode and determining a negative electrode capacity to a positive electrode capacity for lithium (N/P) ratio of the electrochemical cell, wherein determining the amount of lithium and determining the N/P ratio are based on the following parameters: (i) a determined minimum fractional lithium 58P053340-US-NP occupancy, (ii) a determined maximum fractional lithium occupancy, (iii) a determined first cycle efficiency of the silicon-containing negative electrode, and (iv) a determined first cycle efficiency of the positive electrode; and (b) prelithiating the silicon-containing electroactive material with the amount of lithium determined in step (a) to form a pre-lithiated electroactive material comprising a lithium silicide.
The prior art, such as Petricci et al. U.S. Pub. 2019/0165418, teaches an  electrochemical cell (lithium batteries; [0018]), comprising: a negative electrode comprising a first electroactive material comprising a lithium silicide (lithium silicide, Li4.4Si; [0104]), wherein lithium is present in the prelithiated electroactive material in an amount corresponding to greater than or equal to about 10% of a state of charge of the negative electrode (high Li/Si ratios, 4 times lithium than silicon; [0104]); and a positive electrode comprising a second electroactive material (LiCoO2; LiMn2O4; [0108]).   However, the reference does not teach or suggest: (a) determining an amount of lithium to prelithiate a silicon-containing electroactive material for forming a silicon-containing negative electrode and determining a negative electrode capacity to a positive electrode capacity for lithium (N/P) ratio of the electrochemical cell, wherein determining the amount of lithium and determining the N/P ratio are based on the following parameters: (i) a determined minimum fractional lithium 58P053340-US-NP occupancy, (ii) a determined maximum fractional lithium occupancy, (iii) a determined first cycle efficiency of the silicon-containing negative electrode, and (iv) a determined first cycle efficiency of the positive electrode; and (b) prelithiating the silicon-containing electroactive material with the amount of lithium determined in step (a) to form a pre-lithiated electroactive material comprising a lithium silicide.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petricci et al. U.S. Pub. 2019/0165418.
With respect to claim 1, Petricci teaches an  electrochemical cell (lithium batteries; [0018]), comprising: a negative electrode comprising a first electroactive material comprising a lithium silicide (lithium silicide, Li4.4Si; [0104]), wherein lithium is present in the prelithiated electroactive material in an amount corresponding to greater than or equal to about 10% of a state of charge of the negative electrode (high Li/Si ratios, 4 times lithium than silicon; [0104]); and a positive electrode comprising a second electroactive material (LiCoO2; LiMn2O4; [0108]).  The limitation with respect to the electrochemical cell having a negative electrode capacity to positive electrode capacity for lithium (N/P) ratio of greater than or equal to about 1, and wherein the electrochemical cell is capable of operating at an operating voltage of less than or equal to about 5 volts are considered inherent properties of the prior art set forth.    In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Petricci teaches the same positive electrode (LiCoO2; LiMn2O4; [0108]) and negative electrode (lithium silicide, Li4.4Si; [0104]),and thus the operating voltage and (N/P) ratio are necessarily present. 
With respect to claim 2, the second electroactive material is selected from the group consisting of: LiCoO2; LiMnO2 (LiCoO2; LiMn2O4; [0108]).  
With respect to the electrochemical cell being capable of operating at the operating voltage: (i) during at least a first cycle; (ii) when discharge capacity of the electrochemical cell is less than or equal to 90%; or a combination of (i) and (ii) (claim 6); are considered inherent properties of the prior art set forth.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Petricci teaches the same positive electrode (LiCoO2; LiMn2O4; [0108]) and negative electrode (lithium silicide, Li4.4Si; [0104]),and thus the cycle and discharge capacity are necessarily present. 
With respect to claim 7, the electrochemical cell is in a state prior to operation (the battery is operational, see Example 1). 
	Therefore, the instant claims are anticipated by Petricci.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petricci et al. U.S. Pub. 2019/0165418
	Petricci teaches an electrochemical cell as described in the rejection recited hererinabove.
	However, the reference does not teach with sufficient specificity that the operating voltage is as low as about 2 volts, and the operating voltage is about 2 volts to about 4.5 volts (claim 3);  the N/P ratio is about 1.3 to about 3 (claim 4); the lithium silicide is lithium silicide particles and the lithium is present in the prelithiated electroactive material in an amount corresponding to greater than or equal to about 10% to about 70% of the state of charge of the negative electrode (claim 5).  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ operating voltage is as low as about 2 volts, and the operating voltage is about 2 volts to about 4.5 volts (claim 3); in the cell of Petricci, as  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to the N/P ratio being about 1.3 to about 3 (claim 4); the lithium silicide is lithium silicide particles and the lithium BEING present in the prelithiated electroactive material in an amount corresponding to greater than or equal to about 10% to about 70% of the state of charge of the negative electrode (claim 5) would have been obvious to employ in the cell of Petricci, as  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).









	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722